DETAILED ACTION

Substance of Interview
Applicant's request for entry into AFCP 2.0 is acknowledged. 
The Office completed additional consideration of the after final amendment within the time authorized for the pilot program. The result(s) of the additional consideration suggests prior art that is believed to be pertinent. That prior art is incorporated as part of the 892 form. 
 However, to comply with compact prosecution, the Office provided subject matter that would put the application in condition for allowance. In particular, Applicants’ representative Jeffrey Woodworth, provided the attached proposed claim amendments. Upon further consideration, the Office provided further changes to the initial proposed amendment and those changes appear in the Examiner’s amendment. Final agreement with respect to the Examiner’s amendment was reached on April 14, 2021. 
Finally, an authorization for internet communication form filed on April 09, 2021 complies with 37 CFR 1.33 and 37 CFR 1.34. 

Allowable Subject Matter
Claims 1, 3-15 allowed.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Claims have been amended as follows:

1.  (Currently Amended)  A computing device, comprising:
a connector to mate with a display unit, the connector to receive power from the display unit and output a display signal to the display unit;
a non-transitory computer readable medium; and
a processor communicatively coupled to the non-transitory computer readable medium, the processor to:
determine a form factor of the display unit, including a display size associated with the display unit, and
adjust a processor speed based on the form factor and the display size.

2.  (Canceled)

3.  (Original)  The computing device of claim 1, further comprising a battery, wherein the processor is to detect disconnection from the display unit, and enter a low power state based on the disconnection.

4.  (Original)  The computing device of claim 1, further comprising a housing, wherein the housing is to engage a locking mechanism when connected to the display 

5.  (Original)  The computing device of claim 1, further comprising an orientation sensor to measure an orientation of the computing device, wherein the processor is to adjust the orientation of the image based on the form factor and the orientation of the computing device.

6.  (Currently Amended)  A method, comprising:
detecting, using a processor, a connection of a computing device comprising the processor to a display unit, wherein the connection transfers power from the display unit to the computing device and a display signal from the computing device to the display unit;
retrieving, using the processor, an indication of a form factor of the display unit, including a display size associated with the display unit; and
adjusting, using the processor, a power profile of the processor based on the indication of the form factor and the display size.

7.  (Original)  The method of claim 6, further comprising connecting the computing device to the display unit, wherein the display unit comprises an upper housing including a display and a lower housing coupled to the upper housing by a hinge, the lower housing comprising a keyboard.



9.  (Original)  The method of claim 8, further comprising disconnecting the computing device from the display unit and connecting the computing device to a tablet display unit, wherein the computing device is substantially flush with a surface of the tablet display unit.

10.  (Original)  The method of claim 7, wherein connecting the computing device to the display unit comprises connecting the computing device to a display unit comprising a supplemental battery and a heat removal device.

11.  (Currently Amended)  A non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to:
detect a connection to a remote device that provides power to a local device;
retrieve an indication of a form factor of the remote device, wherein the indication of the form factor includes information about user interfaces, power profile information, [[and]] information about peripheral components of the remote device, and a display size of a display unit; and
, including configuring operation of the processor or another processor based on the display size.

12.  (Original)  The computer-readable medium of claim 11, wherein the information about the peripheral components includes information about a port and a network interface in the remote device.

13.  (Original)  The computer-readable medium of claim 12, wherein the instructions cause the processor to configure the operation of the local device by selecting between the network interface in the remote device and a network interface in the local device based on a data rate of each network interface.

14.  (Original)  The computer-readable medium of claim 11, wherein the information about the peripheral components includes information about a sensor in the remote device.

15.  (Original)  The computer-readable medium of claim 14, wherein the instructions cause the processor to configure the operation of the local device by determining whether to use the sensor in the remote device or a sensor in the local device to perform a predetermined operation.

16–20.  (Canceled)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov